Name: Commission Regulation (EC) No 617/2003 of 4 April 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne dos AÃ §ores, Borrego do Nordeste Alentejano, Carne de Porco Alentejano, Pomodoro di Pachino, Uva da tavola di Mazzarrone)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  animal product;  Europe;  consumption
 Date Published: nan

 Avis juridique important|32003R0617Commission Regulation (EC) No 617/2003 of 4 April 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne dos AÃ §ores, Borrego do Nordeste Alentejano, Carne de Porco Alentejano, Pomodoro di Pachino, Uva da tavola di Mazzarrone) Official Journal L 089 , 05/04/2003 P. 0003 - 0004Commission Regulation (EC) No 617/2003of 4 April 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Carne dos AÃ §ores, Borrego do Nordeste Alentejano, Carne de Porco Alentejano, Pomodoro di Pachino, Uva da tavola di Mazzarrone)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Portugal has sent the Commission two applications to register the names "Carne dos AÃ §ores" and "Borrego do Nordeste Alentejano" as geographical indications and one application to register the name "Carne de Porco Alentejano" as a designation of origin and Italy has sent the Commission two applications to register the names "Pomodoro di Pachino" and "Uva da tavola di Mazzarrone" as geographical indications.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required under Article 4 thereof.(3) No objection under Article 7 of that Regulation was sent to the Commission following the publication in the Official Journal of the European Communities(3) of the other names set out in the Annex hereto.(4) The names should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 492/2003(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI), as provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ L 168, 13.7.2002, p. 12 (Carne dos AÃ §ores).OJ L 168, 13.7.2002, p. 15 (Borrego do Nordeste Alentejano).OJ L 168, 13.7.2002, p. 17 (Carne de Porco Alentejano).OJ L 168, 13.7.2002, p. 7 (Pomodoro di Pachino).OJ L 186, 6.8.2002, p. 13 (Uva da tavola di Mazzarrone).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 73, 19.3.2003, p. 3.ANNEXPRODUCTS LISTED IN ANNEX I OF THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh meat and offalPORTUGALCarne dos AÃ §ores (PGI)Borrego do Nordeste Alentejano (PGI)Carne de Porco Alentejano (PDO)Fruit and vegetablesITALYPomodoro di Pachino (PGI)Uva da tavola di Mazzarrone (PGI)